Order filed May 11, 2021.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00015-CV
                                   ____________

                          ARTHUR SMITH, Appellant

                                        V.

                      ROBERT C. WILLIAMS, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1159831

                                   ORDER

      Appellant’s brief was due April 28, 2021. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before June 1, 2021, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                      PER CURIAM

Panel Consists of Justices Wise, Jewell, and Spain.